IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS.  AP-75,131; AP-75,132


EX PARTE BRANDON LEE MOON, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBERS 50015 AND 50033 IN THE 346TH DISTRICT COURT
EL PASO COUNTY


 Per Curiam.


O P I N I O N

	This is an application for a writ of habeas corpus which was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Texas Code of Criminal Procedure, Article
11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967).  Applicant was convicted of
two counts of aggravated sexual assault.  Applicant's sentence was assessed at imprisonment for 75
years and a $7,500 fine, for each count.
	Applicant contends that he is innocent based on newly discovered DNA evidence.   The State
agrees that Applicant is entitled to relief.  The trial court made findings of fact and conclusions of
law in which it has found that Applicant is entitled to habeas corpus relief.  After a review of the
record, we agree with the trial court's determination and find that Applicant is entitled to habeas
corpus relief due to newly discovered DNA evidence that was not available at the time of  trial.  The
judgments and sentences in cause numbers 50015 and 50033 from the 346th District Court of El
Paso County, Texas, are vacated. Applicant is remanded to answer to the indictment.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: April 6, 2005